

	

		II

		109th CONGRESS

		1st Session

		S. 2087

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Chambliss introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Immigration and Nationality Act to provide

		  for the employment of foreign agricultural workers, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Agricultural Employment and

			 Workforce Protection Act of 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—Border Security

					Sec. 101. Comprehensive plan to control the borders of the

				United States.

					Sec. 102. Use of Department of Defense equipment for

				surveillance of international land borders of the United States.

					Sec. 103. Ports of entry.

					Sec. 104. Additional customs and border protection

				officers.

					Sec. 105. Interior enforcement.

					Sec. 106. Expanding category of inadmissible

				aliens.

					TITLE II—Temporary H–2A Workers

					Sec. 201. Definition.

					Sec. 202. Admission of temporary H–2A workers.

					Sec. 203. Legal assistance from the Legal Services

				Corporation.

					TITLE III—Blue Card Program

					Sec. 301. Admission of necessary agricultural

				workers.

					Sec. 302. Effective date.

				

			IBorder

			 Security

			101.Comprehensive

			 plan to control the borders of the United States

				(a)In

			 generalThe Secretary of Homeland Security shall prepare and

			 submit to Congress, at the earliest practicable date, a comprehensive plan

			 to—

					(1)establish

			 operational control of the borders of the United States; and

					(2)effectively

			 enforce the immigration laws of the United States in the interior of the United

			 States.

					(b)ContentsThe

			 plan described in subsection (a) shall include—

					(1)detailed

			 strategies;

					(2)time lines for

			 implementation; and

					(3)cost estimates

			 for such activities.

					(c)Interim

			 planThe mandates contained in this title shall serve as an

			 interim plan until Congress enacts legislation to implement the comprehensive

			 plan submitted by the Secretary of Homeland Security under subsection

			 (a).

				102.Use of

			 Department of Defense equipment for surveillance of international land borders

			 of the United States

				(a)Availability of

			 equipmentThe Secretary of Homeland Security, in collaboration

			 with the Secretary of Defense, shall develop and implement a plan to provide

			 military support to civilian law enforcement agencies, including the use of

			 unmanned aerial vehicles, other surveillance equipment, and other equipment of

			 the Department of Defense, to assist the surveillance activities of the

			 Department of Homeland Security at and near the international land borders of

			 the United States.

				(b)Reports

					(1)Initial

			 reportNot later than 6 months after the date of enactment of

			 this Act, the Secretary of Homeland Security and the Secretary of Defense shall

			 submit a joint report to Congress, which describes the use of Department of

			 Defense equipment to assist the surveillance efforts of the Department of

			 Homeland Security and to support the plan developed under subsection

			 (a).

					(2)Annual

			 reportsNot later than 1 year after the date of enactment of this

			 Act, and annually thereafter until the Secretary of Homeland Security can

			 procure the equipment necessary to achieve operational control of the

			 international land borders of the United States, the Secretary of Homeland

			 Security and the Secretary of Defense shall submit joint reports to Congress

			 that describe—

						(A)the types of

			 equipment and other support utilized for border security; and

						(B)the effectiveness

			 of such equipment and support.

						(c)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this section.

				103.Ports of

			 entry

				(a)Construction

			 authorizedThe Secretary of Homeland Security may construct not

			 more than 30 additional land ports of entry along the northern and southern

			 international land borders of the United States at locations to be determined

			 by the Secretary if such construction will enhance the border security of the

			 United States.

				(b)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out subsection (a).

				104.Additional

			 customs and border protection officersIn addition to the positions authorized by

			 section 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004

			 (Public Law 108–458; 118 Stat. 3734), the Secretary of Homeland Security shall,

			 for each of the fiscal years between fiscal year 2007 and 2011, increase by no

			 less than 250 the number of positions for full-time active duty Customs and

			 Border Protection Officers.

			105.Interior

			 enforcement

				(a)State and local

			 immigration law enforcement

					(1)In

			 generalNotwithstanding any other provision of law, appropriately

			 trained law enforcement personnel of a State or a unit of local government are

			 authorized to investigate, identify, apprehend, arrest, detain, or transfer to

			 Federal custody aliens in the United States (including the transportation of

			 such aliens across State lines to detention centers), for the purpose of

			 assisting in the enforcement of the immigration laws of the United States in

			 the normal course of carrying out the law enforcement duties of such

			 personnel.

					(2)Reimbursement

			 of costsThe Secretary of Homeland Security shall reimburse

			 States and units of local government for all reasonable costs incurred by that

			 State or local government to carry out the activities described in paragraph

			 (1).

					(b)Federal custody

			 of illegal aliens apprehended by State or local law

			 enforcementTitle II of the Immigration and Nationality Act is

			 amended by adding after section 240C the following:

					

						240D.Transfer of illegal aliens from State to Federal

		  custody(a)In

				generalIf the head of a law enforcement entity of a State, or a

				political subdivision of a State, requests the Secretary of Homeland Security

				to take an illegal alien into Federal custody, the Secretary shall—

								(1)not later than 72

				hours after such request is received from the State, take such alien into the

				custody of the Federal Government and incarcerate the alien; or

								(2)request the

				relevant State or local law enforcement agency to temporarily detain or

				transport the illegal alien to a location for transfer to Federal

				custody.

								(b)Designated

				incarceration facilityThe Secretary of Homeland Security shall

				designate not less than 1 Federal, State, or local prison or jail or a private

				contracted prison or detention facility within each State as the central

				facility for that State to transfer custody of criminal or illegal aliens to

				the Department of Homeland Security.

							(c)Reimbursement

				to States and local governmentsThe Department of Homeland

				Security shall reimburse each State or a political subdivision of a State for

				all reasonable expenses incurred by the State or political subdivision in the

				detention and transportation of a criminal or illegal

				alien.

							.

				(c)Immigration and

			 customs enforcement investigative personnel

					(1)Additional

			 positions authorizedIn addition to the positions authorized by

			 section 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004

			 (Public Law 108–458; 118 Stat. 3734), the Secretary of Homeland Security shall,

			 for each of fiscal years 2007 through 2011, increase by not less than 400 the

			 number of investigative personnel within the Department of Homeland Security

			 responsible for investigating immigration status violations.

					(2)Authorization

			 of appropriationsThere are authorized to be appropriated for

			 each of fiscal years 2007 through 2011 such sums as may be necessary to carry

			 out this subsection.

					(d)Listing of

			 immigration violators in the National Crime Information Center

			 Database

					(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary of Homeland Security shall provide the National Crime

			 Information Center of the Federal Bureau of Investigation (referred to in this

			 section as the NCIC) with information related to—

						(A)any alien against

			 whom a final order of removal has been issued;

						(B)any alien who is

			 subject to a voluntary departure agreement that has become invalid under

			 section 240B(a)(2) of the Immigration and Nationality Act (8 U.S.C.

			 1229c(a)(2)); and

						(C)any alien whose

			 visa has been revoked.

						(2)Requirement to

			 provide and use informationThe information provided to the NCIC

			 under paragraph (1) shall be entered into the Immigration Violators File of the

			 NCIC database if a name and date of birth are available for the individual,

			 regardless of whether the alien received notice of a final order of removal or

			 the alien has already been removed.

					(3)Removal of

			 informationIf an individual is granted cancellation of removal

			 under section 240A of the Immigration and Nationality Act (8 U.S.C. 1229b) or

			 is granted permission to legally enter the United States after a voluntary

			 departure under section 240B of such Act (8 U.S.C. 1229c), any information

			 entered into the NCIC database in accordance with this subsection shall be

			 promptly removed.

					(e)Increasing

			 Federal detention space

					(1)Construction or

			 acquisition of detention facilities

						(A)In

			 generalIn addition to facilities being used for the detention of

			 aliens as of the date of enactment of this Act, the Secretary of Homeland

			 Security shall construct or acquire 20 detention facilities in the United

			 States with sufficient capacity to detain a combined total of not less than

			 200,000 individuals at any time. Such facilities shall be used for aliens

			 detained pending removal or a decision on removal of such aliens from the

			 United States.

						(B)Determination

			 of locationThe location of each detention facility built or

			 acquired pursuant to this paragraph shall—

							(i)be

			 determined by the senior officer responsible for detention and removal

			 operations of the Department of Homeland Security, subject to the approval of

			 the Secretary of Homeland Security; and

							(ii)enable the

			 Department to increase, to the maximum extent practicable, the annual rate and

			 level of removals of illegal aliens from the United States.

							(C)Use of

			 installations under base closure lawsIn acquiring detention

			 facilities under this paragraph, the Secretary of Homeland Security shall

			 consider the transfer of appropriate portions of military installations

			 approved for closure or realignment under the Defense Base Closure and

			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.

			 2687 note) for use in accordance with subparagraph (A).

						(2)Technical and

			 conforming amendmentSection 241(g)(1) of the Immigration and

			 Nationality Act (8 U.S.C. 1231(g)(1)) is amended by striking may

			 expend and inserting shall expend.

					(3)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this section.

					106.Expanding

			 category of inadmissible aliens

				(a)Criminal street

			 gangsSection 212(a)(2) of the Immigration and Nationality Act (8

			 U.S.C. 1182(a)(2)) is amended by adding at the end the following:

					

						(J)Aliens who are

				members of criminal street gangsAny alien who is a member of a

				criminal street gang (as defined in section 521(a) of title 18, United States

				Code) is

				inadmissible.

						.

				(b)Deporting

			 criminal street gang membersSection 237(a)(2) of the Immigration

			 and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the

			 following:

					

						(F)Aliens who are

				members of criminal street gangsAny alien who is a member of a

				criminal street gang (as defined in section 521(a) of title 18, United States

				Code) is

				deportable.

						.

				(c)Criminal

			 aliensAny alien convicted of a felony or a misdemeanor in the

			 United States is ineligible to receive a visa and ineligible to be admitted to

			 the United States.

				IITemporary H–2A

			 Workers

			201.DefinitionSection 101(a)(15)(H)(ii)(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is

			 amended—

				(1)by striking and including

			 agricultural labor defined in section 3121(g) of the Internal Revenue Code of

			 1954 and inserting , which shall include labor and services

			 relating to commodities, livestock, dairy, forestry, landscaping, fishing, and

			 the processing of meat, poultry, and fish, and agricultural labor (as defined

			 in section 3121(g) of the Internal Revenue Code of 1986),; and

				(2)by striking , of a temporary or

			 seasonal nature.

				202.Admission of

			 temporary H–2A workers

				(a)Procedure for

			 admission

					(1)In

			 generalSection 218 of the Immigration and Nationality Act (8

			 U.S.C. 1188) is amended to read as follows:

						

							218.Admission of temporary H–2A workers(a)DefinitionsIn

				this section and section 218A:

									(1)Area of

				employmentThe term area of employment means the

				area within normal commuting distance of the work site or physical location

				where the work of the H–2A worker is or will be performed. If such work site or

				location is within a Metropolitan Statistical Area, any place within such area

				shall be considered to be within the area of employment.

									(2)DisplaceIn

				the case of a petition with respect to an H–2A worker filed by an employer, the

				employer displaces a United States worker from a job if the

				employer lays off the worker from a job that is essentially equivalent to the

				job for which the H-2A worker is sought. A job shall not be considered to be

				essentially equivalent to another job unless the job—

										(A)involves

				essentially the same responsibilities as the other job;

										(B)was held by a

				United States worker with substantially equivalent qualifications and

				experience; and

										(C)is located in the

				same area of employment as the other job.

										(3)Eligible

				individualThe term eligible individual means an

				individual who is not an unauthorized alien (as defined in section 274A(h)(3))

				with respect to the employment of the individual.

									(4)EmployerThe

				term employer means an employer who hires workers to perform

				agricultural employment.

									(5)H-2A

				workerThe term H–2A worker means a nonimmigrant

				described in section 101(a)(15)(H)(ii)(a).

									(6)Lay

				off

										(A)In

				generalThe term lay off—

											(i)means to cause a

				worker’s loss of employment, other than through a discharge for inadequate

				performance, violation of workplace rules, cause, voluntary departure,

				voluntary retirement, or the expiration of a grant or contract (other than a

				temporary employment contract entered into in order to evade a condition

				described in paragraph (3) or (7) of subsection (b)); and

											(ii)does not include

				any situation in which the worker is offered, as an alternative to such loss of

				employment, a similar employment opportunity with the same employer (or, in the

				case of a placement of a worker with another employer under subsection (h)(2),

				with either employer described in such subsection) at equivalent or higher

				compensation and benefits than the position from which the employee was

				discharged, regardless of whether or not the employee accepts the offer.

											(B)ConstructionNothing

				in this paragraph is intended to limit an employee’s rights under a collective

				bargaining agreement or other employment contract.

										(7)Level II H–2A

				workerThe term Level II H–2A worker means a

				nonimmigrant described in section 101(a)(15)(H)(ii)(a) who—

										(A)has been employed

				as an H–2A worker for at least 3 years;

										(B)has not violated

				a material term or condition of employment as an H–2A worker;

										(C)works in a

				supervisory capacity; and

										(D)meets minimum

				skill levels in the occupation in which they are employed, as determined, by

				regulation, by the Secretary of Labor, based on surveys conducted by State

				workforce agencies.

										(8)Prevailing

				wageThe term prevailing wage means the wage rate

				that includes the 51st percentile of employees with similar experience and

				qualifications in the agricultural occupation in the area of intended

				employment, expressed in terms of the prevailing method of pay for the

				occupation in the area of intended employment.

									(9)United States

				workerThe term United States worker means any

				worker who is a national of the United States, an alien lawfully admitted for

				permanent residence, and any other alien authorized to work in the relevant job

				opportunity within the United States, except—

										(A)an alien admitted

				or otherwise provided status under section 101(a)(15)(H)(ii)(a); and

										(B)an alien provided

				blue card status under section 218B.

										(b)ApplicationAn alien may not be admitted as an H–2A

				worker unless the employer has filed with the Secretary of Homeland Security a

				petition attesting to the following:

									(1)Temporary work

				or services

										(A)In

				generalThe employer is seeking to employ a specific number of

				agricultural workers on a temporary basis and will provide compensation to such

				workers at a specified wage rate and under specified conditions.

										(B)Skilled

				workersIf the worker is a Level II H–2A worker, the employer

				will recruit the worker separately and the attestation will delineate separate

				wage rate and conditions of employment for such worker.

										(C)DefinitionFor

				purposes of this paragraph, a worker is employed on a temporary basis if the

				employer intends to employ the worker for an 11–month contract period.

										(2)Benefits,

				wages, and working conditionsThe employer will provide, at a

				minimum, the benefits, wages, and working conditions required by subsection (k)

				to all workers employed in the jobs for which the H–2A worker is sought and to

				all other temporary workers in the same occupation at the place of

				employment.

									(3)Nondisplacement

				of united states workersThe employer did not displace and will

				not displace a United States worker employed by the employer during the period

				of employment of the H–2A worker and during the 30-day period immediately

				preceding such period of employment in the occupation at the place of

				employment for which the employer seeks approval to employ H–2A workers.

									(4)Recruitment

										(A)In

				generalThe employer—

											(i)conducted

				adequate recruitment in the area of employment before filing the attestation;

				and

											(ii)was unsuccessful

				in locating a qualified United States worker for the job opportunity for which

				the H–2A worker is sought.

											(B)Other

				requirementsThe adequate recruitment requirement under

				subparagraph (A) is satisfied if the employer places—

											(i)a

				job order with the America’s Job Bank Program of the Department of Labor;

				and

											(ii)a Sunday

				advertisement in a newspaper of general circulation that is likely to be

				patronized by a potential worker in the area of intended employment.

											(C)Advertisement

				requirementThe advertisement requirement under subparagraph

				(B)(ii) is satisfied if the advertisement—

											(i)names the

				employer;

											(ii)directs

				applicants to report or send resumes, as appropriate for the occupation, to the

				employer;

											(iii)provides a

				description of the vacancy that is specific enough to apprise United States

				workers of the job opportunity for which certification is sought;

											(iv)describes the

				geographic area with enough specificity to apprise applicants of any travel

				requirements and where applicants will likely have to reside to perform the

				job;

											(v)states the rate

				of pay, which shall not be less than the wage paid for the occupation in the

				area of intended employment; and

											(vi)offers wages,

				terms, and conditions of employment, which are at least as favorable to those

				offered to the alien.

											(D)End of

				recruitment requirementThe requirement to recruit United States

				workers shall terminate on the first day of the contract period that work

				begins.

										(5)Offers to

				united states workersThe employer has offered or will offer the

				job for which the nonimmigrant is sought to any eligible United States worker

				who—

										(A)applies;

										(B)is at least as

				qualified for the job as the nonimmigrant; and

										(C)will be available

				at the time and place of need.

										(6)Provision of

				insuranceIf the job for which the H–2A worker is sought is not

				covered by State workers’ compensation law, the employer will provide, at no

				cost to the worker, insurance covering injury and disease arising out of, and

				in the course of, the worker’s employment, which will provide benefits at least

				equal to those provided under the State workers’ compensation law for

				comparable employment.

									(7)Strike or

				lockoutThere is not a strike or lockout in the course of a labor

				dispute which, under regulations promulgated by the Secretary of Labor,

				precludes the hiring of H–2A workers.

									(8)Previous

				violationsThe employer has not, during the previous 5-year

				period, employed H–2A workers and knowingly violated a material term or

				condition of approval with respect to the employment of domestic or

				nonimmigrant workers, as determined by the Secretary of Labor after notice and

				opportunity for a hearing.

									(c)Public

				examinationNot later than 1 working day after the date on which

				a petition under this section is filed, the employer shall make a copy of each

				such petition (and any necessary accompanying documents) available for public

				examination, at the employer’s principal place of business or worksite.

								(d)List

									(1)In

				generalThe Secretary of Homeland Security shall maintain a list

				of the petitions filed under subsection (b), which shall—

										(A)be sorted by

				employer; and

										(B)include the

				number of H–2A workers sought, the wage rate, the period of intended

				employment, and the date of need for each alien.

										(2)AvailabilityThe

				Secretary of Homeland Security shall, at least monthly, submit a copy of the

				list described in paragraph (1) to the Secretary of Labor, who shall make the

				list available for public examination.

									(e)Petitioning for

				admission

									(1)In

				generalAn employer, or an association acting as an agent or

				joint employer for its members, that seeks the admission into the United States

				of an H–2A worker shall file with the Secretary of Homeland Security a petition

				that includes the attestations described in subsection (b).

									(2)Consideration

				of petitionsFor each petition filed and considered under this

				subsection—

										(A)the Secretary of

				Homeland Security may not require such petition to be filed more than 28 days

				before the first date the employer requires the labor or services of the H–2A

				worker; and

										(B)unless the

				Secretary of Homeland Security determines that the petition is incomplete or

				obviously inaccurate, the Secretary, not later than 7 days after the date on

				which such petition was filed, shall either approve or deny the

				petition.

										(3)Expedited

				adjudicationThe Secretary of Homeland Security shall—

										(A)establish a

				procedure for expedited adjudication of petitions filed under this subsection;

				and

										(B)not later than 7

				working days after such filing, transmit, by fax, cable, or other means

				assuring expedited delivery, a copy of notice of action on the petition—

											(i)in the case of

				approved petitions, to the petitioner, the Secretary of Labor, and to the

				appropriate immigration officer at the port of entry or United States consulate

				where the petitioner has indicated that the alien beneficiary or beneficiaries

				will apply for a visa or admission to the United States;

											(ii)in the case of

				denied petitions, to the petitioner, including reasons for the denial and

				instructions on how to appeal such denial.

											(4)Petition

				agreementsBy filing an H–2A petition, a petitioner and each

				employer consents to allow access to the site where the labor is being

				performed for the purpose of determining compliance with H–2A

				requirements.

									(f)Roles of

				agricultural associations

									(1)Permitting

				filing by agricultural associationsA petition to hire an alien

				as a temporary agricultural worker may be filed by an association of

				agricultural employers which use agricultural services.

									(2)Treatment of

				associations acting as employersIf an association is a joint or

				sole employer of temporary agricultural workers, such workers may be

				transferred among its members to perform agricultural services of a temporary

				nature for which the petition was approved.

									(3)Statement of

				liabilityThe petition shall include a clear statement explaining

				the liability under this section of an employer who places an H–2A worker with

				another employer authorized to employ H–2A workers if the other employer

				displaces a United States worker in violation of this section.

									(4)Treatment of

				violations

										(A)Individual

				memberIf an individual member of a joint employer association

				violates any condition for approval with respect to the member’s petition, the

				Secretary of Homeland Security shall deny such petition only with respect to

				that member of the association unless the Secretary of Labor determines that

				the association or other member participated in, had knowledge of, or had

				reason to know of the violation.

										(B)Association of

				agricultural employers

											(i)Joint

				employerIf an association representing agricultural employers as

				a joint employer violates any condition for approval with respect to the

				association’s petition, the Secretary of Homeland Security shall deny such

				petition only with respect to the association and may not apply the denial to

				any individual member of the association, unless the Secretary of Labor

				determines that the member participated in, had knowledge of, or had reason to

				know of the violation.

											(ii)Sole

				employerIf an association of agricultural employers approved as

				a sole employer violates any condition for approval with respect to the

				association’s petition, no individual member of such association may be the

				beneficiary of the services of temporary alien agricultural workers admitted

				under this section in the occupation in which such aliens were employed by the

				association which was denied approval during the period such denial is in

				force, unless such member employs such aliens in the occupation in question

				directly or through an association which is a joint employer of such workers

				with the member.

											(g)Expedited

				administrative appealsThe Secretary of Homeland Security shall

				issue regulations to provide for an expedited procedure—

									(1)for the review of

				a denial of a petition under this section by the Secretary; or

									(2)at the

				applicant’s request, for a de novo administrative hearing respecting the

				denial.

									(h)Miscellaneous

				provisions

									(1)Requirements

				for placement of H–2A workers with other employersA nonimmigrant

				who is admitted into the United States as an H–2A worker may be transferred to

				another employer that has attested to the Secretary of Homeland Security that

				the employer has filed a petition under this section and is in compliance with

				this section. The Secretary of Homeland Security and the Secretary of State

				shall issue regulations to establish a process for the approval and reissuance

				of visas for transferred H–2A workers, as necessary.

									(2)Endorsement of

				documentsThe Secretary of Homeland Security shall provide for

				the endorsement of entry and exit documents of H–2A workers as may be necessary

				to carry out this section and to provide notice for purposes of section

				274A.

									(3)Preemption of

				state lawsThe provisions of subsection (a) and (c) of section

				214 and the provisions of this section preempt any State or local law

				regulating admissibility of nonimmigrant workers.

									(4)Fees

										(A)In

				generalThe Secretary of Homeland Security may require, as a

				condition of approving the petition, the payment of a fee, in accordance with

				subparagraph (B), to recover the reasonable cost of processing

				petitions.

										(B)Fee by type of

				employee

											(i)Single

				employerAn employer whose petition for temporary alien

				agricultural workers is approved shall, for each approved petition, pay a fee

				that—

												(I)subject to

				subclause (II), is equal to $100 plus $10 for each approved H–2A worker;

				and

												(II)does not exceed

				$1,000.

												(ii)AssociationEach

				employer-member of a joint employer association whose petition for temporary

				agricultural aliens is approved shall, for each such approved petition, pay a

				fee that—

												(I)subject to

				subclause (II), is equal to $100 plus $10 for each approved H–2A worker;

				and

												(II)does not exceed

				$1,000.

												(iii)Limitation on

				association feesA joint employer association under clause (ii)

				shall not be charged a separate fee.

											(C)Method of

				paymentThe fees collected under this paragraph shall be paid by

				check or money order to the Department of Homeland Security. In the case of

				employers of H–2A workers that are members of a joint employer association

				applying on their behalf, the aggregate fees for all employers of H–2A workers

				under the petition may be paid by 1 check or money order.

										(D)Increase in

				feesFor calendar year 2007 and each subsequent calendar year,

				the dollar amounts in subparagraph (B) may be increased by an amount equal

				to—

											(i)such dollar

				amount; multiplied by

											(ii)the percentage

				by which the average of the Consumer Price Index for all urban consumers

				(United States city average) for the 12-month period ending with August of the

				preceding calendar year exceeds such average for the 12-month period ending

				with August 2005.

											(5)Employment

				verification program

										(A)In

				generalNot later than 12 months after the date of enactment of

				this paragraph, the Secretary of Homeland Security shall establish a mandatory

				employment verification program for all employers of H–2A workers to verify the

				eligibility of all individuals hired by each such employer, including those who

				present an H–2A visa to work in the United States.

										(B)Employer

				complianceEach employer of an H–2A worker shall comply with the

				requirements promulgated by the Secretary of Homeland Security to verify the

				identity and employment eligibility of all individuals hired.

										(C)RegulationsIn

				carrying out the program under this paragraph, the Secretary of Homeland

				Security shall promulgate regulations to require each employer to verify the

				employment eligibility of each employee hired through—

											(i)a

				secure Internet site;

											(ii)a machine

				capable of reading the H–2A visa, which shall serve as the identification and

				employment eligibility document for each H–2A alien; or

											(iii)a toll-free

				telephone number to check the accuracy of any social security number presented

				to the employer.

											(6)Employer-based

				application for permanent residence

										(A)In

				generalThe employer of a Level II H–2A worker who has been

				employed in such status for not less than 5 years may file an application for

				an employment-based adjustment of status under section 245(k) for such

				worker.

										(B)Effect of

				applicationA Level II H–2A worker for whom an application is

				filed under subparagraph (A) may continue to be employed in such status

				until—

											(i)such application

				has been adjudicated; or

											(ii)such worker has

				violated any provision of this section.

											(i)Failure to meet

				conditions

									(1)In

				generalThe Secretary of Labor shall be responsible for

				conducting investigations and random audits of employer work sites to ensure

				compliance with the requirements of the H–2A program and all other requirements

				under this Act. All monetary fines levied against violating employers shall be

				paid to the Department of Labor and used to enhance the Department of Labor’s

				investigatory and auditing power.

									(2)Penalties for

				failure to meet conditionsIf the Secretary of Labor finds, after

				notice and opportunity for a hearing, a failure to meet any condition under

				subsection (b), or a material misrepresentation of fact in a petition under

				subsection (b)—

										(A)the Secretary of

				Labor—

											(i)shall notify the

				Secretary of Homeland Security of such finding; and

											(ii)may impose such

				other administrative remedies, including civil money penalties in an amount not

				to exceed $1,000 per violation, as the Secretary of Labor determines to be

				appropriate; and

											(B)the Secretary of

				Homeland Security may disqualify the employer from the employment of H–2A

				workers for a period of 1 year.

										(3)Penalties for

				willful failureIf the Secretary of Labor finds, after notice and

				opportunity for a hearing, a willful failure to meet a material condition of

				subsection (b) or a willful misrepresentation of a material fact in a petition

				under subsection (b)—

										(A)the Secretary of

				Labor—

											(i)shall notify the

				Secretary of Homeland Security of such finding; and

											(ii)may impose such

				other administrative remedies, including civil money penalties in an amount not

				to exceed $5,000 per violation, as the Secretary of Labor determines to be

				appropriate; and

											(B)the Secretary of

				Homeland Security may—

											(i)disqualify the

				employer from the employment of H–2A workers for a period of 2 years;

											(ii)for a second

				violation, disqualify the employer from the employment of H–2A workers for a

				period of 5 years; and

											(iii)for a third

				violation, permanently disqualify the employer from the employment of H–2A

				workers.

											(4)Penalties for

				displacement of united states workersIf the Secretary of Labor

				finds, after notice and opportunity for a hearing, a willful failure to meet a

				material condition of subsection (b) or a willful misrepresentation of a

				material fact in a petition under subsection (b), in the course of which

				failure or misrepresentation the employer displaced a United States worker

				employed by the employer during the period of employment on the employer’s

				petition under subsection (b), or during the period of 30 days preceding such

				period of employment—

										(A)the Secretary of

				Labor—

											(i)shall notify the

				Secretary of Homeland Security of such finding; and

											(ii)may impose such

				other administrative remedies, including civil money penalties in an amount not

				to exceed $15,000 per violation, as the Secretary of Labor determines to be

				appropriate; and

											(B)the Secretary of

				Homeland Security may—

											(i)disqualify the

				employer from the employment of H–2A workers for a period of 5 years;

				and

											(ii)for a second

				violation, permanently disqualify the employer from the employment of H–2A

				workers.

											(5)Limitations on

				civil money penaltiesThe Secretary of Labor may not impose total

				civil money penalties with respect to a petition under subsection (b) in excess

				of $90,000.

									(j)Failure to pay

				wages or required benefits

									(1)In

				generalThe Secretary of Labor shall be responsible for

				conducting investigations and random audits of employer work sites to ensure

				compliance with the requirements of the H–2A program.

									(2)AssessmentIf

				the Secretary of Labor finds, after notice and opportunity for a hearing, that

				the employer has failed to pay the wages or provide the housing allowance,

				transportation, subsistence reimbursement, or guarantee of employment attested

				by the employer under subsection (b)(2), the Secretary of Labor shall assess

				payment of back wages, or other required benefits, due any United States worker

				or H–2A worker employed by the employer in the specific employment in

				question.

									(3)AmountThe

				back wages or other required benefits described in paragraph (2)—

										(A)shall be equal to

				the difference between the amount that should have been paid and the amount

				that was paid to such worker; and

										(B)shall be

				distributed to the worker to whom such wages are due.

										(k)Minimum wages,

				benefits, and working conditions

									(1)Preferential

				treatment of aliens prohibited

										(A)In

				generalEach employer seeking to hire United States workers shall

				offer such workers not less than the same benefits, wages, and working

				conditions that the employer is offering, intends to offer, or will provide to

				H–2A workers. No job offer may impose on United States workers any restrictions

				or obligations which will not be imposed on the employer’s H–2A workers. The

				benefits, wages, and other terms and conditions of employment described in this

				subsection shall be provided in connection with employment under this

				section.

										(B)InterpretationEvery

				interpretation and determination made under this section or under any other

				law, regulation, or interpretative provision regarding the nature, scope, and

				timing of the provision of these and any other benefits, wages, and other terms

				and conditions of employment shall be made so that—

											(i)the services of

				workers to their employers and the employment opportunities afforded to workers

				by the employers, including those employment opportunities that require United

				States workers or H–2A workers to travel or relocate in order to accept or

				perform employment—

												(I)mutually benefit

				such workers, as well as their families, and employers; and

												(II)principally

				benefit neither employer nor employee; and

												(ii)employment

				opportunities within the United States benefit the United States

				economy.

											(2)Required

				wages

										(A)In

				generalEach employer applying for workers under subsection (b)

				shall pay not less than the greater of—

											(i)the prevailing

				wage to all workers in the occupation for which the employer has applied for

				workers; or

											(ii)the applicable

				State minimum wage.

											(B)Wages for level

				II H–2A workersEach employer applying for Level II H–2A workers

				under subsection (b) shall pay such workers not less than the prevailing wage,

				as determined by the Secretary of Labor.

										(C)Determination

				of wagesAn employer seeking to comply with subparagraph (A)

				may—

											(i)request and

				obtain a prevailing wage determination from the State employment agency;

				or

											(ii)rely on other

				wage information, including a survey of the prevailing wages of workers in the

				occupation in the area of employment that has been conducted or funded by the

				employer or a group of employers, using the methodology used by the Secretary

				of Labor to establish Occupational Employment and Wage estimate, and any other

				criteria specified in regulations issued by the Secretary of Labor.

											(D)ComplianceAn

				employer shall be considered to have complied with the requirement under

				subparagraph (A) if the employer—

											(i)(I)obtains a prevailing

				wage determination under subparagraph (C)(i); or

												(II)relies on a qualifying survey of

				prevailing wages; and

												(ii)pays such

				prevailing wage.

											(3)Housing

				requirement

										(A)In

				generalExcept as provided under subparagraph (F), each employer

				applying for workers under subsection (b) shall offer to provide housing at no

				cost to—

											(i)all workers in

				job opportunities for which the employer has applied under subsection (b);

				and

											(ii)all other

				workers in the same occupation at the same place of employment, whose place of

				residence is beyond normal commuting distance.

											(B)ComplianceAn

				employer meets the requirement under subparagraph (A) if the employer—

											(i)provides the

				workers with housing that meets applicable Federal standards for temporary

				labor camps; or

											(ii)secures housing

				for the workers that—

												(I)meets applicable

				local standards for rental or public accommodation housing, or other

				substantially similar class of habitation; or

												(II)in the absence

				of applicable local standards, meets State standards for rental or public

				accommodation housing or other substantially similar class of

				habitation.

												(C)InspectionThe

				employer may request a certificate of inspection by an approved Federal or

				State agency to the Secretary of Labor not later than 28 days before a worker

				is scheduled to occupy housing described in subparagraph (B). Such an

				inspection, and any necessary follow up, including at least 1 follow up visit,

				shall be performed by the Wage and Hour Division of the Department of Labor in

				a timely manner not later than 28 days after such a request.

										(D)RulemakingThe

				Secretary of Labor shall issue regulations that address the specific

				requirements for the provision of housing to workers engaged in the range

				production of livestock.

										(E)ConstructionNothing

				in this paragraph shall be construed to require an employer to provide or

				secure housing for persons who were not entitled to such housing under the

				temporary labor certification regulations in effect on June 1, 1986.

										(F)Housing

				allowance

											(i)AuthorityIf

				the Governor of a State certifies to the Secretary of Labor that there is

				adequate housing available in the area of intended employment for migrant farm

				workers, and H–2A workers, who are seeking temporary housing while employed in

				agricultural work, an employer in such State may, in lieu of offering housing

				pursuant to subparagraph (A), provide a reasonable housing allowance. An

				employer who provides a housing allowance to a worker shall not be required to

				reserve housing accommodations for the worker.

											(ii)Assistance in

				locating housingUpon the request of a worker seeking assistance

				in locating housing, an employer providing a housing allowance under clause (i)

				shall make a good faith effort to assist the worker in identifying and locating

				housing in the area of intended employment.

											(iii)LimitationA

				housing allowance may not be used for housing that is owned or controlled by

				the employer. An employer who offers a housing allowance to a worker, or

				assists a worker in locating housing which the worker occupies, pursuant to

				this clause shall not be deemed a housing provider under section 203 of the

				Migrant and Seasonal Agricultural Worker Protect Act (29 U.S.C. 1823) solely by

				virtue of providing such housing allowance.

											(iv)Other

				requirements

												(I)Nonmetropolitan

				countyIf the place of employment of the workers provided an

				allowance under this subparagraph is a nonmetropolitan county, the amount of

				the housing allowance under this subparagraph shall be equal to the state-wide

				average fair market rental for existing housing for nonmetropolitan counties

				for the State, as established by the Secretary of Housing and Urban Development

				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.

				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons

				per bedroom.

												(II)Metropolitan

				countyIf the place of employment of the workers provided an

				allowance under this subparagraph is in a metropolitan county, the amount of

				the housing allowance under this subparagraph shall be equal to the statewide

				average fair market rental for existing housing for metropolitan counties for

				the State, as established by the Secretary of Housing and Urban Development

				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.

				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons

				per bedroom.

												(v)InformationIf

				the employer provides a housing allowance to H–2A employees, the employer shall

				provide a list to the Secretary of Homeland Security and the Secretary of Labor

				of the names and local addresses of such workers.

											(4)Reimbursement

				of transportation costs

										(A)Requirement for

				reimbursementA worker who completes 50 percent of the period of

				employment of the job for which the worker was hired, beginning on the first

				day of such employment, shall be reimbursed by the employer for the cost of the

				worker’s transportation and subsistence from—

											(i)the place from

				which the worker was approved to enter the United States to the location at

				which the work for the employer is performed; or

											(ii)if the worker

				traveled from a place in the United States at which the worker was last

				employed, from such place of last employment to the location at which the work

				for the employer is performed.

											(B)Timing of

				reimbursementReimbursement to the worker of expenses for the

				cost of the worker’s transportation and subsistence to the place of employment

				under subparagraph (A) shall be considered timely if such reimbursement is made

				not later than the worker’s first regular payday after a worker completes 50

				percent of the period of employment of the job opportunity as provided under

				this paragraph.

										(C)Additional

				reimbursementA worker who completes the period of employment for

				the job opportunity involved shall be reimbursed by the employer for the cost

				of the worker’s transportation and subsistence from the work site to the place

				where the worker was approved to enter the United States to work for the

				employer. If the worker has contracted with a subsequent employer, the previous

				and subsequent employer shall share the cost of the worker’s transportation and

				subsistence from work site to work site.

										(D)Amount of

				reimbursementThe amount of reimbursement provided to a worker or

				alien under this paragraph shall be equal to the lesser of—

											(i)the actual cost

				to the worker or alien of the transportation and subsistence involved;

				or

											(ii)the most

				economical and reasonable common carrier transportation charges and subsistence

				costs for the distance involved.

											(E)Reimbursement

				for laid off workersIf the worker is laid off or employment is

				terminated for contract impossibility (as described in paragraph (5)(D)) before

				the anticipated ending date of employment, the employer shall provide—

											(i)the

				transportation and subsistence required under subparagraph (C); and

											(ii)notwithstanding

				whether the worker has completed 50 percent of the period of employment, the

				transportation reimbursement required under subparagraph (A).

											(F)TransportationThe

				employer shall provide transportation between the worker’s living quarters and

				the employer’s work site without cost to the worker in accordance with

				applicable laws and regulations.

										(G)ConstructionNothing

				in this paragraph shall be construed to require an employer to reimburse visa,

				passport, consular, or international border-crossing fees incurred by the

				worker or any other fees associated with the worker’s lawful admission into the

				United States to perform employment.

										(5)Employment

				guarantee

										(A)In

				general

											(i)RequirementEach

				employer applying for workers under subsection (b) shall guarantee to offer the

				worker employment for the hourly equivalent of not less than 75 percent of the

				work hours during the total anticipated period of employment, beginning with

				the first work day after the arrival of the worker at the place of employment

				and ending on the expiration date specified in the job offer.

											(ii)Failure to

				meet guaranteeIf the employer affords the United States worker

				or the H–2A worker less employment than that required under this subparagraph,

				the employer shall pay such worker the amount which the worker would have

				earned if the worker had worked for the guaranteed number of hours.

											(iii)Period of

				employmentFor purposes of this subparagraph, the term

				period of employment means the total number of anticipated work

				hours and work days described in the job offer and shall exclude the worker’s

				Sabbath and Federal holidays.

											(B)Calculation of

				hoursAny hours which the worker fails to work, up to a maximum

				of the number of hours specified in the job offer for a work day, when the

				worker has been offered an opportunity to do so, and all hours of work actually

				performed (including voluntary work in excess of the number of hours specified

				in the job offer in a work day, on the worker’s Sabbath, or on Federal

				holidays) may be counted by the employer in calculating whether the period of

				guaranteed employment has been met.

										(C)LimitationIf

				the worker voluntarily abandons employment before the end of the contract

				period, or is terminated for cause, the worker is not entitled to the 75

				percent guarantee described in subparagraph (A).

										(D)Termination of

				employment

											(i)In

				generalIf, before the expiration of the period of employment

				specified in the job offer, the services of the worker are no longer required

				due to any form of natural disaster, including flood, hurricane, freeze,

				earthquake, fire, drought, plant or animal disease, pest infestation,

				regulatory action, or any other reason beyond the control of the employer

				before the employment guarantee in subparagraph (A) is fulfilled, the employer

				may terminate the worker’s employment.

											(ii)RequirementsIf

				a worker’s employment is terminated under clause (i), the employer

				shall—

												(I)fulfill the

				employment guarantee in subparagraph (A) for the work days that have elapsed

				during the period beginning on the first work day after the arrival of the

				worker and ending on the date on which such employment is terminated;

				and

												(II)make efforts to

				transfer the United States worker to other comparable employment acceptable to

				the worker.

												(l)Disqualification

									(1)In

				generalSubject to paragraph (2), an alien shall be considered

				inadmissible to the United States and ineligible for nonimmigrant status under

				section 101(a)(15)(H)(ii)(a) if the alien has, at any time during the previous

				5 years, violated a term or condition of admission into the United States as a

				nonimmigrant, including overstaying the period of authorized admission.

									(2)Waivers

										(A)In

				generalAn alien seeking admission under section

				101(a)(15)(H)(ii)(a) while outside of the United States shall not be deemed

				inadmissible under such section by reason of—

											(i)paragraph

				(1);

											(ii)section

				212(a)(6)(C), if such alien has previously falsely represented himself or

				herself to be a citizen of the United States for the purpose of agricultural

				employment; or

											(iii)section

				212(a)(9)(B), unless such alien was deported from the United States.

											(B)Effective

				period of waiverIf an alien is admitted to the United States as

				a result of a waiver under subparagraph (A), such waiver shall remain in effect

				until the alien subsequently violates—

											(i)a

				material provision of this section; or

											(ii)a term or

				condition of admission into the United States as a nonimmigrant.

											(m)Period of

				admission

									(1)In

				generalAn H–2A alien shall be admitted for an 11-month period of

				employment, excluding—

										(A)a period of not

				more than 7 days before the beginning of the period of employment for the

				purpose of travel to the work site; and

										(B)a period of not

				more than 14 days after the period of employment for the purpose of departure

				or extension based on a subsequent offer of employment.

										(2)Employment

				limitationAn alien may not be employed during the 14-day period

				described in paragraph (1)(B) except in the employment for which the alien was

				previously authorized.

									(3)ConstructionNothing

				in this subsection shall limit the authority of the Secretary of Homeland

				Security to extend the stay of an alien under any other provision of this

				Act.

									(n)Abandonment of

				employment

									(1)In

				generalAn alien admitted or provided status under section

				101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such

				admission or status—

										(A)shall have failed

				to maintain nonimmigrant status as an H–2A worker; and

										(B)shall depart the

				United States or be subject to removal under section 237(a)(1)(C)(i).

										(2)Report by

				employerNot later than 24 hours after the premature abandonment

				of employment by an H–2A worker, the employer or association acting as an agent

				for the employer shall notify the Secretary of Homeland Security of such

				abandonment.

									(3)RemovalThe

				Secretary of Homeland Security shall ensure the prompt removal from the United

				States of any H–2A worker who violates any term or condition of the worker’s

				nonimmigrant status.

									(4)Voluntary

				terminationNotwithstanding paragraph (1), an alien may

				voluntarily terminate the alien’s employment if the alien promptly departs the

				United States upon termination of such employment.

									(o)Replacement of

				alien

									(1)In

				generalUpon notification under subsection (n)(2)—

										(A)the Secretary of

				State shall promptly issue a visa to an eligible alien designated by the

				employer to replace an H–2A worker who abandons or prematurely terminates

				employment; and

										(B)the Secretary of

				Homeland Security shall admit such alien into the United States.

										(2)ConstructionNothing

				in this subsection shall limit any preference for which United States workers

				are eligible under this Act.

									(p)Identification

				document

									(1)In

				generalThe Secretary of Homeland Security shall provide each

				alien authorized to be an H–2A worker with a single machine-readable,

				tamper-resistant, and counterfeit-resistant document that—

										(A)authorizes the

				alien’s entry into the United States;

										(B)serves, for the

				appropriate period, as an employment eligibility document; and

										(C)verifies the

				identity of the alien through the use of at least 1 biometric

				identifier.

										(2)RequirementsThe

				document required for all aliens authorized to be an H–2A worker—

										(A)shall be capable

				of reliably determining whether—

											(i)the individual

				with the document is in fact eligible for employment as an H-2A worker;

											(ii)the individual

				with the document is not claiming the identity of another person; and

											(iii)the individual

				with the document is authorized to be admitted into the United States;

				and

											(B)shall be

				compatible with—

											(i)other databases

				of the Secretary of Homeland Security to prevent an alien from obtaining

				benefits for which the alien is not eligible and determining whether the alien

				is unlawfully present in the United States; and

											(ii)law enforcement

				databases to determine if the alien has been convicted of criminal

				offenses.

											(q)Extension of

				stay of H–2A workers in the United States

									(1)Extension of

				stay

										(A)AuthorityAn

				employer may petition to extend an H–2A worker’s stay for up to 2 consecutive

				contract periods before the alien is required to return to the alien's country

				of nationality or country of last residence.

										(B)Request an

				extensionIf an employer seeks to employ, or continue to employ,

				an H–2A worker who is lawfully present in the United States, the employer or

				association shall request an extension of the alien’s stay not later than 14

				days before the expiration of the period of authorized employment.

										(C)LimitationsAn

				extension of stay under this subsection—

											(i)may only commence

				upon the termination of the H–2A worker’s contract with an employer;

											(ii)may be effective

				immediately following the termination of a prior contract; and

											(iii)may not exceed

				11 months, excluding the 14-day period provided for travel or extension due to

				subsequent employment.

											(D)Return to

				foreign country

											(i)Requirement to

				returnAt the conclusion of 3 contract periods authorized under

				this section, the alien so employed may not be employed in the United States as

				an H–2A worker until the alien has returned to the alien’s country of

				nationality or country of last residence for a period of not less than 6

				months.

											(ii)ReentryThe

				alien may become eligible for reentry into the United States as an H–2A worker

				after working in the United States for 2 contract periods and remaining the

				alien’s country of nationality or country of last residence for not less than 4

				months. The alien may also be eligible for re-entry to the United States as an

				H–2A worker after working in the United States for 1 contract period and

				remaining in the alien’s country of nationality or country of last residence

				for not less than 2 months.

											(2)Work

				authorization

										(A)In

				generalAn alien who is lawfully present in the United States on

				the date of the filing of a petition to extend the stay of the alien may

				commence or continue the employment described in a petition under paragraph

				(1). The employer shall provide a copy of the employer’s petition for extension

				of stay to the alien. The alien shall keep the petition with the alien’s

				identification and employment eligibility document as evidence that the

				petition has been filed and that the alien is authorized to work in the United

				States.

										(B)Employment

				eligibility documentUpon approval of a petition for an extension

				of stay or change in the alien’s authorized employment, the Secretary of

				Homeland Security shall provide a new or updated employment eligibility

				document to the alien indicating the new validity date, after which the alien

				is not required to retain a copy of the petition.

										(C)File

				definedIn this paragraph, the term file means

				sending the petition by certified mail via the United States Postal Service,

				return receipt requested, or delivering by guaranteed commercial delivery which

				will provide the employer with a documented acknowledgment of the date of

				receipt of the petition for an extension of stay.

										(r)Special rule

				for aliens employed as livestock workersNotwithstanding any

				other provision of this section, an alien admitted as an H–2A worker for

				employment as a sheepherder, goatherder, livestock worker, or dairy worker may

				be admitted for a period of up to 2 years.

								218A.Admission of cross-border H–2AA

		  workers(a)DefinitionIn

				this section, the term H–2AA worker means a nonimmigrant described

				in section 101(a)(15)(H)(ii)(a) who participates in the cross-border worker

				program established under this section.

								(b)Incorporation

				by reference

									(1)In

				generalExcept as

				specifically provided under paragraph (2), the provisions under section 218

				shall apply to H–2AA workers.

									(2)ExceptionsThe provisions under subsections (b)(1)(B),

				(k)(2)(B), (k)(3), (k)(4) (except for subparagraph (G)), and (r) of section 218

				shall not apply to H–2AA workers.

									(c)Mandatory entry

				and exitAn H–2AA worker who complies with the provisions of this

				section—

									(1)may enter the

				United States each scheduled work day, in accordance with regulations

				promulgated by the Secretary of Homeland Security; and

									(2)shall exit the

				United States before the end of each day of such

				entrance.

									.

					(2)Clerical

			 amendmentThe table of contents of the Immigration and

			 Nationality Act is adding after the item relating to section 218 the

			 following:

						

							

								Sec. 218A. Admission of cross-border H–2AA

				workers.

							

							.

					(b)Rulemaking

					(1)Issuance of

			 visasNot later than 180 days after the date of enactment of this

			 Act, the Secretary of State shall promulgate regulations, in accordance with

			 the notice and comment provisions of section 553 of title 5, United States

			 Code, to provide for uniform procedures for the issuance of visas by United

			 States consulates and consular officials to nonimmigrants described in section

			 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.

			 1101(a)(15)(H)(ii)(a)).

					(2)H–2AA

			 border crossingsThe Secretary of Homeland Security shall

			 promulgate regulations to establish a process for workers authorized to work in

			 the United States under section 218A of the Immigration and Nationality Act, as

			 added by subsection (a), to ensure that such workers expeditiously enter and

			 exit the United States during each work day.

					(c)Effective

			 dateThe amendment made by this section shall take effect on the

			 date that is 180 days after the date of enactment of this Act.

				203.Legal

			 assistance from the Legal Services CorporationSection 504 of the Migrant and Seasonal

			 Agricultural Worker Protection Act (29 U.S.C. 1854) is amended—

				(1)by striking subsection (b) and inserting

			 the following:

					

						(b)Legal

				assistance(1)Upon application by a

				complainant and in such circumstances as the court may deem just, the court may

				appoint an attorney for such complainant and may authorize the commencement of

				the action.

							(2)The Legal Services Corporation may

				not provide legal assistance for or on behalf of any alien, and may not provide

				financial assistance to any person or entity that provides legal assistance for

				or on behalf of any alien, unless the alien—

								(A)is described in subsection (a);

				and

								(B)is present in the United States at the

				time the legal assistance is provided.

								(3)(A)No party may bring a

				civil action for damages or other complaint on behalf of a nonimmigrant

				described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality

				Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) unless—

									(i)the party makes a request to the

				Federal Mediation and Conciliation Service or an equivalent State program (as

				defined by the Secretary of Labor) not later than 90 days before bringing the

				action to assist the parties in reaching a satisfactory resolution of all

				issues involving parties to the dispute; and

									(ii)the parties to the dispute have

				attempted, in good faith, mediation or other non-binding dispute resolution of

				all issues involving all such parties.

									(B)If the mediator finds that an

				agricultural employer, agricultural association, or farm labor contractor has

				corrected a violation of the Migrant and Seasonal Agricultural Worker

				Protection Act (29 U.S.C. 1854) or of a regulation under such Act not later

				than 14 days after the date on which such agricultural employer, agricultural

				association, or farm labor contractor was notified in writing of such

				violation, no action may be brought under such Act with respect to such

				violation.

								(C)Any settlement reached through the

				mediation process described in subparagraph (A) shall preclude any right of

				action arising out of the same facts between the parties in any Federal or

				State court or administrative proceeding.

								(4)An employer of a nonimmigrant

				described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality

				Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) shall not be required to permit any

				recipient of grants or contracts under section 1007 of the Legal Services

				Corporation Act (42 U.S.C. 2996f), or any employee of such recipient, to enter

				upon the employer’s property unless such recipient or employee has a

				prearranged appointment with a particular worker.

							(5)The employer of a nonimmigrant

				described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality

				Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) shall post the contact information of the

				Legal Services Corporation in the dwelling and at the work site of each

				nonimmigrant employee.

							(6)There are authorized to be

				appropriated for each fiscal year such sums as may be necessary to carry out

				this subsection.

							;

				and

				(2)by adding at the

			 end the following:

					

						(g)(1)If a defendant prevails

				in an action under this section in which the plaintiff is represented by an

				attorney who is employed by the Legal Services Corporation or any entity

				receiving funds from the Legal Services Corporation, such entity or the Legal

				Services Corporation shall award to the prevailing defendant fees and other

				expenses incurred by the defendant in connection with the action.

							(2)As used in this subsection, the term

				fees and other expenses has the meaning given the term in section

				504(b)(1)(A) of title 5, United States Code.

							(3)The court shall take whatever steps

				necessary, including the imposition of sanctions, to ensure compliance with

				this

				subsection.

							.

				IIIBlue Card

			 Program

			301.Admission of

			 necessary agricultural workers

				(a)In

			 generalChapter 2 of title II of the Immigration and Nationality

			 Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 218A, as

			 added by section 202, the following:

					

						218B.Blue card program(a)DefinitionsAs

				used in this section—

								(1)the term

				agricultural employment means any service or activity that is

				considered agricultural under section 3(f) of the Fair Labor Standards Act of

				1938 (29 U.S.C. 203(f)), agricultural labor under section 3121(g) of the

				Internal Revenue Code of 1986 (26 U.S.C. 3121(g)), and labor and services

				relating to commodities, livestock, dairy, forestry, landscaping, fishing, and

				the processing of meat, poultry, and fish;

								(2)the term

				blue card status means the status of an alien who has been—

									(A)lawfully admitted

				for a temporary period for agricultural employment under subsection (b);

				and

									(B)issued a

				tamper-resistant, machine-readable document that—

										(i)serves as the

				alien’s visa, employment authorization, and travel documentation; and

										(ii)contains such

				biometrics as are required by the Secretary;

										(3)the term

				employer means any person or entity, including any farm labor

				contractor and any agricultural association, that employs workers in

				agricultural employment;

								(4)the term

				Secretary means the Secretary of Homeland Security; and

								(5)the term

				United States worker means any worker, including a national of the

				United States, a lawfully admitted permanent resident alien, and any other

				alien authorized to work in the relevant job opportunity within the United

				States, except—

									(A)an alien admitted

				or otherwise provided status under section 101(a)(15)(H)(ii)(a);

									(B)an alien admitted

				or otherwise provided status as an H–2AA worker; and

									(C)an alien provided

				status under this section.

									(b)Blue card

				program

								(1)In

				generalNotwithstanding any other provision of law, the Secretary

				may confer blue card status upon an alien who qualifies under this subsection

				if, not later than 6 months after the date of enactment of this section, the

				petitioning employer attests and the Secretary determines that the

				alien—

									(A)performed at

				least 1600 hours of agricultural employment in the United States for that

				employer during 2005;

									(B)except as

				otherwise provided under paragraph (2), is otherwise admissible to the United

				States under section 212; and

									(C)has never been

				convicted of a felony or a misdemeanor in the United States.

									(2)DeterminationIn

				determining an alien’s eligibility for Blue Card status, the Secretary

				shall—

									(A)conduct a

				background investigation of the alien, including a review of evidence submitted

				by the petitioning employer in support of the attestation that the alien meets

				the minimum work requirements; and

									(B)interview the

				alien and require the alien to answer questions concerning the alien’s—

										(i)physical and

				mental health;

										(ii)criminal history

				and gang membership;

										(iii)immigration

				history;

										(iv)involvement with

				groups or individuals that have engaged in terrorism, genocide, persecution, or

				who seek the overthrow of the United States government;

										(v)voter

				registration history;

										(vi)claims to United

				States citizenship; and

										(vii)tax

				history.

										(3)Waiver of

				certain grounds for inadmissibilityIn determining an alien’s

				eligibility for blue card status under paragraph (1)(C)—

									(A)the provisions of

				paragraphs (5), (6)(A), (7)(A), and (9)(B) of section 212(a) shall not

				apply;

									(B)the provisions of

				section 212(a)(6)(C) shall not apply with respect to prior or current

				agricultural employment; and

									(C)the Secretary may

				not waive paragraph (1),(2), or (3) of section 212(a) unless such waiver is

				permitted under another provision of law.

									(4)Petitions

									(A)In

				generalAn employer seeking blue card status under this section

				for an alien employee shall file a named petition for blue card status with the

				Secretary.

									(B)Employer

				petitionAn employer filing a petition under subparagraph (A)

				shall—

										(i)pay a

				registration fee of $3,000;

										(ii)pay a processing

				fee to cover the actual costs incurred in adjudicating the petition;

										(iii)include an

				affidavit signed by the beneficiary of the petition—

											(I)that certifies,

				under penalty of perjury under the laws of the United States, that the

				application and any evidence submitted with it is true and correct and that

				authorizes the release of any information contained in the petition and

				attached evidence for law enforcement purposes; and

											(II)that includes a

				waiver of rights that explains to the alien that, in exchange for the

				discretionary benefit of Blue Card status, the alien agrees to waive any right

				to administrative or judicial review or appeal of a determination by the

				Department of Homeland Security regarding the alien’s eligibility for Blue Card

				status; and

											(iv)provide an

				attestation, valid for not less than 60 days, that the employer—

											(I)conducted

				adequate recruitment in the area of intended employment before filing the

				petition; and

											(II)was unsuccessful

				in locating qualified United States workers for the job opportunity for which

				the certification is sought.

											(C)Adequate

				recruitment

										(i)Minimum

				requirementThe adequate recruitment requirement under

				subparagraph (B)(iii) is satisfied if the employer—

											(I)places a job

				order with the America’s Job Bank Program of the Department of Labor;

				and

											(II)places a Sunday

				advertisement in a newspaper of general circulation that is likely to be

				patronized by a potential worker in the area of intended employment.

											(ii)Advertisement

				requirementAn advertisement under clause (i)(II) shall—

											(I)name the

				employer;

											(II)direct

				applicants to report or send resumes, as appropriate for the occupation, to the

				employer;

											(III)provide a

				description of the vacancy that is specific enough to apprise United States

				workers of the job opportunity for which certification is sought;

											(IV)describe the

				geographic area with enough specificity to apprise applicants of any travel

				requirements and where applicants will likely have to reside to perform the

				job;

											(V)state the rate of

				pay, which must equal or exceed the wage paid to the H–2A employees in the

				occupation in the area of intended employment; and

											(VI)offer wages,

				terms, and conditions of employment, which are at least as favorable as those

				offered to the alien.

											(D)Adjudication of

				petitionsThe Secretary of Homeland Security shall ensure

				that—

										(i)the petitioning

				process is secure and incorporates anti-fraud protections; and

										(ii)all petitions

				for Blue Card status are processed not later than 12 months after the date of

				enactment of this section.

										(E)Notification of

				adjudicationThe Secretary shall provide notification of an

				adjudication of a petition filed for an alien to the alien and to the employer

				who filed such petition.

									(F)Effect of

				denialIf the Secretary denies a petition filed for an alien,

				such alien shall return to the country of the alien’s nationality or last

				residence outside the United States.

									(5)Blue card

				status

									(A)Blue

				card

										(i)All-in-one

				cardThe Secretary, in conjunction with the Secretary of State,

				shall develop a single machine-readable, tamper-resistant document that—

											(I)authorizes the

				alien’s entry into the United States;

											(II)serves, during

				the period an alien is in blue card status, as an employment authorized

				endorsement or other appropriate work permit for agricultural employment;

				and

											(III)serves as an

				entry and exit document to be used in conjunction with a proper visa or as a

				visa and as other appropriate travel and entry documentation using biometric

				identifiers that meet the biometric identifier standards jointly established by

				the Secretary of State and the Secretary.

											(ii)Biometrics

											(I)Submission of

				identifiersAfter a petition is filed by an employer and receipt

				of such petition is confirmed by the Secretary, the alien, in order to further

				adjudicate the petition, shall submit 2 biometric identifiers (such as a

				fingerprint and a digital photograph), as required by the Secretary, to an

				application support center, which the Secretary shall establish in each

				State.

											(II)ProcessThe

				Secretary shall prescribe a process for the submission of a biometric

				identifier to be incorporated electronically into an employer’s prior

				electronic filing of a petition. The Secretary shall prescribe an alternative

				process for employers to file a petition in a manner other than electronic

				filing, as needed.

											(B)Document

				requirementsThe Secretary shall issue a blue card that

				is—

										(i)capable of

				reliably determining if the individual with the blue card whose eligibility is

				being verified is—

											(I)eligible for

				employment;

											(II)claiming the

				identity of another person; and

											(III)authorized to

				be admitted; and

											(ii)compatible

				with—

											(I)other databases

				maintained by the Secretary to exclude aliens from benefits for which the

				aliens are not eligible and determine whether the alien is unlawfully present

				in the United States; and

											(II)law enforcement

				databases to determine if the alien has been convicted of criminal

				offenses.

											(C)Authorized

				travel

										(i)In

				generalAn alien may make brief visits outside the United States

				during the period in which the alien is in blue card status, in accordance with

				such regulations as are established by the Secretary, in conjunction with the

				Secretary of State.

										(ii)ReadmissionAn

				alien may be readmitted to the United States after a visit described in clause

				(i) without having to obtain a visa if the alien presents the alien’s blue card

				document.

										(iii)Effect of

				travelSuch periods of time spent outside the United States shall

				not cause the period of blue card status in the United States to be

				extended.

										(D)Portability

										(i)In

				generalDuring the period in which an alien is in blue card

				status, the alien issued a blue card may accept new employment upon the

				Secretary’s receipt of a petition filed by an employer on behalf of the alien.

				Employment authorization shall continue for such alien until such petition is

				adjudicated.

										(ii)Effect of

				denialIf a petition filed under clause (i) is denied and the

				alien has ceased employment with the previous employer, the authorization under

				clause (i) shall terminate and the alien shall be required to return to the

				country of the alien’s nationality or last residence.

										(iii)FeeA

				fee may be required by the Secretary to cover the actual costs incurred in

				adjudicating a petition under this subparagraph. No other fee may be required

				under this subparagraph.

										(E)Annual check

				inThe employer of an alien in blue card status who has been

				employed for 1 year in blue card status shall confirm the alien’s continued

				status with the Secretary electronically or in writing. Such confirmation will

				not require a further labor attestation.

									(F)Termination of

				blue card statusThe Secretary may terminate the blue card status

				of an alien upon a determination by the Secretary that—

										(i)without the

				appropriate waiver, the granting of blue card status was the result of fraud or

				willful misrepresentation (as described in section 212(a)(6)(C)(i);

										(ii)the alien is

				convicted of a felony or a misdemeanor committed in the United States;

				or

										(iii)the alien is

				deportable or inadmissible under any other provision of this Act.

										(6)Period of

				authorized admission

									(A)In

				generalAn alien may be granted blue card status for a period not

				to exceed 2 years.

									(B)Return to

				countryAt the end of the period referred to in subparagraph (A),

				the alien shall return to the country of nationality or last residence.

									(C)Eligibility for

				nonimmigrant visaUpon returning to the country of nationality or

				last residence under subparagraph (B), the alien may apply for an H–2A visa, an

				H–2AA visa, or any other nonimmigrant visa.

									(D)Reporting

				requirementNot later than 24 hours after an alien with blue card

				status ceases to be employed by an employer, such employer shall notify the

				Secretary of such cessation of employment. The Secretary shall provide

				electronic means for making such notification.

									(E)Loss of

				employment

										(i)In

				generalThe blue card status of an alien shall terminate if the

				alien is not employed for 60 or more consecutive days.

										(ii)Return to

				countryAn alien whose period of authorized admission terminates

				under clause (i) shall return to the country of the alien’s nationality or last

				residence.

										(7)Grounds for

				eligibility

									(A)Bar to future

				visas for condition violationsIf an alien having blue card

				status violates any term or condition of such status, the alien shall not be

				eligible for such status or for future immigrant and non-immigrant status, as

				determined by the Secretary.

									(B)Aliens in H–2A

				statusAny alien in lawful H–2A status between January 1, 2005

				and December 31, 2006 shall be ineligible for blue card status.

									(8)Bar of change

				or adjustment of status

									(A)In

				generalAn alien having blue card status shall not be eligible to

				change or adjust status in the United States.

									(B)Loss of

				eligibilityAn alien having blue card status shall lose

				eligibility for such status if the alien—

										(i)files a petition

				to adjust status to legal permanent residence in the United States; or

										(ii)requests a

				consular processing for an immigrant or non-immigrant visa outside the United

				States.

										(9)Judicial

				reviewThere shall be no judicial review of a denial of blue card

				status.

								(c)Safe

				harbor

								(1)Safe harbor for

				alienAn alien for whom a nonfrivolous petition is filed under

				this section—

									(A)shall be granted

				employment authorization pending final adjudication of the petition;

									(B)may not be

				detained, determined inadmissible, or deportable, or removed pending final

				adjudication of the petition for blue card status, unless the alien commits an

				act which renders the alien ineligible for such blue card status; and

									(C)may not be

				considered an unauthorized alien (as defined in section 274(h)(3)) if the alien

				is in possession of a copy of a petition for status until such petition is

				adjudicated.

									(2)Safe harbor for

				employer

									(A)Tax

				liabilityAn employer that files a petition for blue card status

				for an alien shall not be subject to civil and criminal tax liability relating

				directly to the employment of such alien.

									(B)Employment

				recordsAn employer that provides unauthorized aliens with copies

				of employment records or other evidence of employment pursuant to the petition

				shall not be subject to civil and criminal liability pursuant to section 274A

				for employing such authorized

				aliens.

									.

				(b)Clerical

			 amendmentThe table of contents of the Immigration and

			 Nationality Act is amended by inserting after the item relating to section

			 218A, as added by section 202, the following:

					

						

							Sec. 218B. Blue card

				program.

						

						.

				(c)Penalties for

			 false statementsSection 1546 of title 18, United States Code, is

			 amended—

					(1)by redesignating

			 subsection (c) as subsection (d); and

					(2)by inserting

			 after subsection (b) the following:

						

							(c)Any person,

				including the alien who is the beneficiary of a petition, who—

								(1)files a petition

				under section 218B(b)(3) of the Immigration and Nationality Act; and

								(2)(A)knowingly and willfully

				falsifies, conceals, or covers up a material fact related to such a

				petition;

									(B)makes any false, fictitious, or

				fraudulent statements or representations, or makes or uses any false writing or

				document knowing the same to contain any false, fictitious, or fraudulent

				statement or entry related to such a petition; or

									(C)creates or supplies a false writing or

				document for use in making such a petition,

									shall be

				fined in accordance with this title, imprisoned not more than 5 years, or

				both..

					302.Effective

			 dateThis title shall take

			 effect on the date that is 6 months after the date of enactment of this

			 Act.

			

